DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments, arguments and filing of a translation of foreign priority document on 3/11/22 are acknowledged. Any previous rejection or objection not addressed below is withdrawn based on the amendments and filing of the translation of foreign priority document.
Previously applicants elected group 1 and the species of SEQ ID NO:1.
Instant claim 1 has been amended to remove the reference to SEQ ID NO:1. An updated search was conducted and claims rejected as set forth below.
Claim 10 has been added as a new claim.
Claims 5-6 and 9 have been canceled.
Claims 2-3 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.
Claims 1, 4 and 10 are being examined.

Priority
This application is a 371 of PCT/CN2018/124985 12/28/2018 and claims foreign benefit of CHINA 201810022857.1 01/10/2018.

Claim Rejections - 35 USC § 112
This rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 previously recited ‘the amino acid sequence’ but has been amended to recite ‘is nonapeptide with an amino acid sequence is set forth in SEQ ID NO: 2’. It is unclear if the instant claims encompass nonapeptides that are only identical to SEQ ID NO:2 or if they encompass nonapeptides that comprise an amino acid sequence (i.e. any fragment) of SEQ ID NO: 2. The instant specification (page 5 first paragraph of the clean specification dated 3/11/22) refers to fragments of the oligopeptide such as KHG. Since KHG is an amino acid sequence of SEQ ID NO:2 (see residues 2-4) it is unclear if any nonapeptide (such as KHGAAAAAA) would read on the instant claim language. Further, claim 1 uses the phrase ‘is nonapeptide with an amino acid sequence is’. The use of multiple ‘is’ in the phrase is awkward and makes the scope of the claim difficult to understand. Claims 4 and 10 do not clarify the claim scope.
	Claim 10 recites ‘cysteines at both ends is used for cyclization’. It is unclear if such language is merely an intended use or if such language requires a certain structural form (such as a cyclized peptide).
Although unclear, since the instant specification (page 5 first paragraph of the clean specification dated 3/11/22) refers to fragments, the instant claims have been interpreted as encompassing nonapeptides that comprise such fragments. Although unclear, claim 10 has been interpreted as reciting an intended use.

Claim Rejections - 35 USC § 101
Claims were previously rejected under 101. Since the claims have been amended the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) an oligopeptide which corresponds to a product of nature (fragment of a protein as discussed in detail below or fragment of a protein in a composition). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
BLAST search results SEQ ID NO:1 (retrieved from https://blast.ncbi.nlm.nih.gov/Blast.cgi on 11/1/21, 20 pages) shows that instant SEQ ID NO: 1 (which corresponds to residues 2-8 of instant SEQ ID NO:2) is a sequence that is present in naturally occurring proteins (pages 1-11). As discussed above the claim language is unclear and the claim interpretation is set forth above. SEQ ID NO: 2 comprises amino acid sequences (such as SEQ ID NO:1) that correspond to a fragment of a known protein. Further, the BLAST search results (pages 6-11) show that the sequences are at least 9 amino acids in length.
In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to fragments of a protein (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no. 
The instant claims encompass sequences which are fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 4 recites a composition. The composition can correspond to the peptide in water which itself is naturally occurring. Such compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
It is noted that the peptide consisting of SEQ ID NO: 2 is 101 compliant because there is no evidence that such sequence exists in nature.
Further, there is no evidence of any markedly different characteristic. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 102
This rejection is a new rejection necessitated by amendment. Claim 1 previously recites ‘the amino acid sequence’ and was interpreted as being identical to SEQ ID NO:1. The instant claim interpretation is set forth above (and is broader since it includes nonapeptides that comprise fragments of SEQ ID NO: 2).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbruzzese et al. (‘Inhibition of deoxyhypusine hydroxylase by polyamines and by a deoxyhypusine peptide’ Biochimica et Biophysica Acta v997 1989 pages 248-255; ‘Abbruzzese’).
Abbruzzese teach the peptide Lys-Thr-Gly-deoxyhypusine-His-Gly-His-Ala-Lys (abstract) and teach that the peptide was used in an assay (abstract).
In relation to claims 1 and 10, although unclear (see 112 rejection above) the peptide Lys-Thr-Gly-deoxyhypusine-His-Gly-His-Ala-Lys is a nonapeptide and comprises His-Gly-Ala which are residues 3-5 of instant SEQ ID NO:2 (compare page 5 first paragraph of the clean specification of 3/11/22).
In relation to claim 4, Abbruzzese teach the peptide Lys-Thr-Gly-deoxyhypusine-His-Gly-His-Ala-Lys (abstract) and teach that the peptide was used in an assay (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658